DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed after March 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
A Reply was filed 24 February 2021.  Claims 1-10, 12-15, and 21-23 are pending.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim Rejections - 35 USC § 103
Claims 1-2, 5-8, 13, 15, and 21-22 are rejected under 35 U.S.C. 103 as being unpatentable over either of Bassett (US 2,984,613) in combination with either of Wallace (US 3,119,747) or Radford (US 4,587,087).
Bassett discloses (e.g., Figure 8) a fuel assembly with a neutron absorber rod (7) at a center of fuel pellets (P).  The absorber is of boron or boron carbide (e.g., col. 4, last line to col. 5, lines 1-2).  Bassett is silent with regard to a coating applied to one of: (1) an inner surface of a fuel pellet; or (2) an outer surface of the neutron absorber.
Wallace shows that it is well known in the art to provide a fuel pellet (23) surface with a coating (33) comprising molybdenum (e.g., col. 3, lines 26-35).  The coating aids in enhancing relative sliding between an object and the fuel.  Modification of Bassett to 
	Radford shows that it is well known in the art to provide a protective coating (e.g., molybdenum) on an outer surface of a neutron absorber (e.g., boron) used in a nuclear reactor (e.g., col. 4, lines 22-50).  Modification of Bassett to have provided the neutron absorber with a molybdenum coating to enhance protection of the neutron absorber, as suggested by Radford, would have been obvious to one of ordinary skill in the art.  
	The result of the modification would have been predictable to the skilled artisan.

Claims 3-4 are rejected under 35 U.S.C. 103 as being unpatentable over Bassett in combination with either of Wallace or Radford as applied to claim 2 above, and further in view of Radford (US 4,474,728).
Radford ‘728 shows that it is well known in the art to provide boron neutron absorber material in a form that includes aluminum oxide for the advantages thereof (e.g., strength).  For example, B4C can be provided in an Al2O3 matrix.  Further modification of Bassett to have provided the neutron absorber with aluminum oxide to enhance strength thereof, as suggested by Radford ‘728, would have been obvious to one of ordinary skill in the art.  The result of the modification to Bassett would have been predictable to the skilled artisan.

Claims 9-10 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Bassett in combination with either of Wallace or Radford as applied to claims 1 and 21 above, and further in view of Miller (US 5,064,607).
One of ordinary skill in the art would realize that a fuel rod can be implemented with fuel pellets of various materials and arrangements, necessarily amounting to certain design characteristics obviously more favorable to use of a certain pellet materials and arrangements in light of the specific nuclear reactor design.  For example, Miller shows that it is well known in the art to have annular pellets (54) which comprise a strong absorber material inserted between solid pellets (52) which comprise a weak absorbing material (e.g., Figure 3; col. 8 lines 1-17).  
In view of Miller, it would be obvious to one of ordinary skill in the art to have further modified Bassett to have located the fuel pellet having a neutron absorber (at the center thereof) between two fuel pellets that do not have a neutron absorber in order to better control excess reactivity in a particular reactor design.  The result of the modification to Bassett would have been predictable to the skilled artisan.

Claims 12 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Bassett in combination with either of Wallace or Radford as applied to claim 2 above, and further in view of Radford (US 4,587,087).
Claim 12
Radford shows that it is well known in the art to use a PVD, ALD, cold spray, or electroplating process to coat a neutron absorber (e.g., col. 4, lines 51-59).  Further modification of Bassett to have used a conventional coating process (e.g., PVD, ALD, 
Claim 14
Radford shows that it is well known to provide a neutron absorber with a coating of a thickness of about 2 µm (2 microns; col. 8, lines 18-20).  One of ordinary skill in the art would realize that a neutron absorber can be implemented with coatings of various thicknesses, necessarily amounting to certain design characteristics obviously more favorable to use of a certain minimum coating thicknesses in light of the specific nuclear reactor design.  That is, the skilled artisan would recognize that a coating thickness can be less than one micron and still provide the desired protection to a neutron absorber in meeting a specific nuclear reactor design.  To have further modified Bassett to have implemented a thickness less than 1 micron for the neutron absorber coating, which is a slight variation in the similar thickness range suggested by Radford, to save costs while meeting a specific nuclear reactor design, would have been obvious to one of ordinary skill in the art.  See In re Geisler, 116 F.3d 1465, 1469-71, 43 USPQ2d 1362, 1365-66 (Fed. Cir. 1997).
The result of the modifications to Bassett would have been predictable to the skilled artisan.

Response to Arguments
Applicant's arguments have been fully considered but they are not persuasive.  Most of the arguments have already been addressed above.

The examiner asserts that these features are well known in the art.  As discussed above, Wallace suggests coating an inside surface of a fuel pellet with molybdenum.  Radford suggests coating an outer surface of a boron neutron absorber with molybdenum.  The many different known ways of “how” the rod of Bassett could be coated is within the skill of the artisan.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  Prosecution on the merits is closed.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 

RCE Eligibility
Since prosecution is closed, this application is now eligible for a request for continued examination (RCE) under 37 CFR 1.114.  Filing an RCE helps to ensure entry of an amendment to the claims and/or the specification.

The Applied References
For Applicant’s benefit, portions of the applied reference(s) have been cited (as examples) to aid in the review of the rejection(s).  While every attempt has been made to be thorough and consistent within the rejection, it is noted that the prior art must be considered in its entirety by Applicant, including any disclosures that may teach away from the claims.  See MPEP 2141.02 (VI). 

Interview Information
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Contact Information
Examiner Daniel Wasil can be reached at (571) 272-4654, on Monday-Thursday from 10:00-4:00 EST.  Supervisor Jack Keith (SPE) can be reached at (571) 272-6878.


/DANIEL WASIL/
Examiner, Art Unit 3646
Reg. No. 45,303




/JACK W KEITH/Supervisory Patent Examiner, Art Unit 3646